 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentral Transport, Incorporated' and Richard L.Stroupe, Sr. Case I0-CA -13399August 27. 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn March 29, 1979, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as amended herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, CentralTransport. Incorporated, Kingsport, Tennessee. itsofficers agents, successors, and assigns, shall take theaction set forth in the said recommended Order. as somodified:I. Substitute the following for paragraph I (d):"(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I The name appears as amended at the hearing.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Producrs. Inc.. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefull) examined therecord and find no basis for reversing his findings.3The Administrative Law Judge recommended that the board issue abroad cease-and-desist order requiring Respondent to cease and desist fromviolating the Act "in any other manner." However. we do not find Respon-dent's conduct in this case egregious enough to warrant the issuance of suchan order. Consequently, we shall substitute the Board's narrow language.requiring Respondent to cease and desist from violating the Act "in any likeor related manner." for the provision recommended by the AdministrativeLaw Judge. See Hickmorr Foods. Inc.. 242 NLRB 1357 (1979).APPENDIXNOTICE To EMPIOYESPOSTED BY ORDER OF IIENAIINAI. LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentWE NWILL NOI refuse to permit employees ofKent and James Ayers. or any other owner-op-erators, to be employed as lease drivers becauseof their union membership.WE wl.L NOT coercively question any appli-cant or employee about union sympathy ormembership.WE WII.L NOT include any question aboutunion membership in our employment applica-tion form.WE wI.. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE Wli.L make Richard Stroupe. Sr.. wholefor any loss of pay or other benefits, plus interest.Wf! WILL notify Kent and James Aers of'Johnson City, Tennessee. that we have no objec-tion to Richard Stroupe. Sr.. being employed asone of our lease drivers.CI!NIRAI. TRANSP()RI. IN(()RPO)RA.I I)DECISIONSIl \1 MIN I (I lit: (AS1MA.RIt) (. I.l)AOl(. Administrative La1, Jdge: 11Thiscase was heard al Kingsport. Tennessee. oil August 17.1978.1 The chlrge was tiled on January 30. and the com-plaint was issued on March 21 and amended at the trial.The Company refused to permit a striking coal-mine me-chanic to drive one of its leased trucks ater qualifying himas a driver. The primary issues are whether the RespondentCompany (a) coercively interrogated prospective employeesabout their union membership and sympath, anid (2) dis-criminatorily denied the driver employment because of hisunion membership, in violation of Section 8(a)( I) and (3) ofthe National Labor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe arguments made at the trial I make the following:FINDIN(S ()1 FA( II. JRISI)I( I ONThe Company, a North Carolina corporation. is engagedas a common carrier by motor vehicle in the interstatetransportation of chemicals at its terminal in Kingsport.Tennessee. and annually receives revenue in excess of' All dates are between Oclober 1977 and August 1978 unless otherwlseindicated.244 NLRB No. 103656 CENTRAL TRANSPORT. INCORPORATED$50,000 from the interstate transportation. I find that theCompany is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that the United MineWorkers of America is a labor organization within themeaning of Section 2(5) of the Act.11. AI.LE(iED NFAIR I.ABOR PRAt(II('ESA. InterrogationWhen qualifying all applicants for employment as chemi-cal tanker truckdrivers, the Company requires the applicantto fill out an "Application for Employment & PersonnelRecord." This application includes the question, "Givename of any labor organization to which you are a mem-ber." At the time of the employment interview, this ques-tion is supplemented by oral interrogation. When applicantFrank Miller was hired as an employee in November todrive a company-owned tractor, Terminal Manager HaroldBounds asked "had I ever been in the union or was in theunion." Miller answered no, and Bounds then stated (asMiller credibly testified), "We don't hire anybody that wasin the union." (Miller impressed me as being an honest wit-ness, endeavoring to testify accurately. Bounds admittedasking applicants "if they are a member of the union," butdenied knowing or telling any driver about a company pol-icy not to hire union members. From his demeanor on thestand, he appeared willing to give fabricated answers insupport of the Company's cause.)I find, particularly in the context of the terminal manag-er's statement, that the Company does not hire union mem-bers, that the question about union membership on the em-ployment application and the oral interrogation about pastor present membership were coercive and unlawfully inter-fered with the exercise of Section 7 rights, in violation ofSection 8(a)(1) of the Act.B. Alleged DiscriminationI. Denial of employmentRichard Stroupe, Sr., was a member of the United MineWorkers of America. He worked as a mechanic in a coalmine located about 80 miles from his home and commuteddaily (160 miles) by car.In October, about 2 months before the expected coalstrike, he was visiting some good friends, the brothers Kentand James Ayers, who lived near his home and who were inthe garage business. He knew that they had purchased atruck tractor and leased it to the Company. (This was a1972 GMC tractor, L-25, being driven by a third brother,Sidney Ayers.) The two Ayers brothers were talking aboutpurchasing a second truck, and James Ayers asked ifStroupe would come and drive it with him, saving Stroupethat long drive to work everyday. (The Company's terminalwas only 8 miles from Stroupe's home.) When told that hecould make as much or more money than he had beenmaking in the coal mine, Stroupe agreed that when thestrike began he would start to work for them and give it atrial (in an effort to avoid returning to the undesirable un-derground work). Thereafter the Ayers brothers purchaseda newer truck (a 1974 Peterbilt tractor, L-51), and leased itto the Company on November 23.On December 6, when the strike began, the Ayers broth-ers took Stroupe to the terminal in Kingsport to be quali-fied as a driver of the leased truck. (Paragraph 4(d) of thelease agreement gave the Company the right to veto thehiring of any driver by providing that "CONTRACTOR[the Ayers brothers. lesors] shall not cause or permit anyone of his employees to operate said equipment until theemployee has been certified by CONTRACTOR and [em-phasis supplied] by CARRIER [the Company. lessee] asqualified in meeting all laws and requirements.") TerminalManager Bounds, as Stroupe credibly testified, told theAyers brothers that Stroupe "would probably make a gooddriver" and "that he didn't see any reason why I couldn'tget a job" despite Stroupe's membership in the Mine Work-ers, explaining that the Company was not in the coal busi-ness. However, after asking Stroupe how he felt aboutunions. Bounds warned that "the Company wouldn't hireanyone who liked unions or would fire anyone who spokeof a union." (Stroupe impressed me as being an honest.forthright witness. I credit his account, and discreditBounds' denials. The Ayers brothers did not testify.)Bounds gave Stroupe the "Application for Employment &Personnel Record" to fill in, and told him that a road test,written examination, police check, and physical examina-tion were required. Stroupe asked if he should proceed toget a physical, but Bounds stated that it was not necessaryat that time. Stroupe thereafter completed and turned in theemployment application on December 10, but Bounds de-layed until January 3 to give him the written examinationand road test.On January 3 Stroupe went with James Ayers to the ter-minal. Stroupe turned in the negative police report; Boundsgave the written examination: and company driver LewisBurrelson gave the road test, reporting back to Bounds thatStroupe's test was "perfect." Bounds then filled out the roadtest certificate, handed it and the written examination certi-fication to Stroupe, and told him he was "qualified." butadded, "I can't give you a job." Bounds explained thatStroupe was affiliated with the (Mine Workers) Union, andthat if he gave Stroupe a job, "he would get fired" as termi-nal manager. Bounds said that "he would have to send myapplication into High Point [the Company's headquartersin North Carolina] and let them process it." Stroupe askedif the Company would get in touch with him, and Boundsanswered, "Probably within three or four days." Stroupewaited several days and telephones the Company's comp-troller, who told him that the application had not been re-ceived in High Point. The comptroller promised to checkwith Bonds and call Stroupe back in I or 2 hours, but hefailed to do so.Meanwhile, on January 3 as Stroupe and James Ayerswere leaving the terminal office, company driver Miller metthem and asked Stroupe if he was trying to get a job. andStroupe said yes. Inside the office Miller asked if Boundswas going to hire Stroupe and (as Miller credibly testified)Bounds answered. "I wanted to, but ...I can't hire himbecause of his being union." Several days later Miller wasagain in the office and overheard Bounds telling JamesAyers, "I got a trip for you boys to go out on." Ayersresponded that he did not have a driver to go "because ofthe reason you didn't hire Richard" Stroupe. Bounds thenstated, "I couldn't hire Richard because he's in the union."657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI discredit, as largely a fabrication, Terminal ManagerBounds' account of what happened. He claimed that afterStroupe took the road test on January 3 he talked withStroupe for about 5 minutes concerning getting his physicaland his driving record from the State, and then "he'd beready to go to work." (The Company did not require anemployee to have a physical before being hired. As driverMiller credibly testified, Bounds hired him one day, and hetook his physical the next day, his first day on the job.Moreover. Bounds promised Stroupe on January 3 that hewould forward Stroupe's application to the Company atHigh Point. without mentioning Stroupe's first getting aphysical or awaiting Stroupe's Tennessee driving report.)Bounds claimed that nothing was said about a union onJanuary 3 and also claimed that except for the fact thatStroupe did not take the physical and get the State's driverreport, "he'd be working for Ayers today," if they neededhim. Yet Bounds claimed elsewhere in his testimony that onJanuary 3 Stroupe "was asked if he would go back to themines, if recalled" and Stroupe said yes: that "the followingday or the day after, I was talking to Mr. Ayers over thephone, and I told him that Mr. Stroupe ... would be goingback to the mines" and "that I would think it would cost usmoney by using part-time help": and that it was Ayers'decision thereafter not to hire Stroupe. (When so testifying,Bounds appeared to be fabricating whatever he thoughtwould sound plausible. I credit Stroupe's testimony that no,"Definitely not," did he tell Bounds that when the strikewas over, he would be going back into the mines.)2. Contentions and concluding findingsThe General Counsel contends that Terminal ManagerBounds had qualified Stroupe and was ready to hire him onJanuary 3, except for Stroupe's membership in a union. TheCompany contends that the Ayers brothers were "totallyfree to hire, fire, whomever they please, provided they arequalified in accordance with the D.O.T. regulations"; thatStroupe's qualification requirements had not been com-pleted; that Stroupe told Bounds on January 3 "that he wasgoing back to the mines"; and that after Bounds so in-formed Ayers, it was Ayers who decided, "I don't wanthim." I find that the credible evidence supports the GeneralCounsel's contention. Bounds told Stroupe and JamesAyers on January 3 that Stroupe had been qualified butstated that Bounds' own job would be in jeopardy if hehired Stroupe because of Stroupe's affiliation with the MineWorkers. After Stroupe and Ayers left the office, Boundstold driver Miller that he wanted to hire Stroupe but hecould not because of Stroupe's "being union." A few dayslater Bounds again told James Ayers, "I couldn't hire Rich-ard [Stroupe] because he's in the union," when Ayersturned down a chemical-hauling job Bounds offered him,complaining that he did not have a driver since "you didn'thire Richard." Bounds said nothing to Stroupe about hisapplication papers being incomplete when Bounds prom-ised on January 3 to forward them to headquarters to "letthem process" the application. I therefore find that Boundswould have accepted Stroupe as a driver on January 3 if, asBounds informed him and James Ayers at the time, he hadnot been affiliated with the Mine Workers Union.The Company disclaims any responsiblity for the denialof employment to Stroupe because, it contends, the non-owner drivers of the leased truck tractors are employees of"the Ayers brothers team, an independent contractor," and"Mr. Stroupe was never an employee of ours." The GeneralCounsel, on the other hand, contends that the Companyand the Ayers brothers were joint employers of the leasedrivers. There is considerable evidence in support of theGeneral Counsel's contention. Despite the wording of para-graph 18 of the lease agreement ("It is understood by bothparties to this Agreement that this is a contract for services,and that there are no provisions contained in said Agree-ment which would constitute an employer-employee rela-tionship"), and the fact that the lease drivers and companydrivers have different compensation and benefits (the leasedrivers, e.g., being paid by the owner-operator on a mileagebasis and the company drivers being paid directly by theCompany on a percentage basis), the Company treats boththe lease drivers and the company drivers in much the sameway. All drivers, before being permitted to drive the trac-tors hauling the Company's chemical tanker trailers, arerequired to fill out and submit the Company's "Applicationfor Employment & Personnel Record." (This applicationasks such questions as "Have you any relatives in our em-ploy?" "Who sent you to us to seek employment?" and"Date employment commenced." The application coversdetailed personal and family information, education, andemployment record, questions about driving rules, and con-cludes, "I understand and agree that ... any failure on mypart to fully and truthfully answer same may, at the optionof said company, subject me to immediate dismissal fromemployment without notice ...") Althogh the lease driver ispaid by the owner-operator, such personnel records as hisemployment application, certificate of written examination,certificate of road test, police report, State driving record,physical examination report, and employee status form arekept by the Company. Special training is mandatory forhauling chemicals, and the Company conducts training ses-sions for all drivers. All drivers are required to abide by theCompany's rules and regulations contained in an operatingmanual and in bulletins posted at the terminal. Both theterminal manager and the owner-operator have the respon-sibility for enforcing the rules. For disciplining lease driv-ers, the terminal managers go "directly to the driver" con-cerning certain offenses, and "we come to an agreement"with the owner-operator on disciplining the lease driver forother offenses and to terminate him. The terminal managermay insist that a lease driver be disciplined or terminatedbecause, as he testified, the Company may terminate thelease at any time. The terminal manager determines thestandard for lease drivers' complying with Department ofTransportation rules and regulation by having the Com-pany absorb all DOT fines. The Company provides all driv-ers with workmen's compensation insurance on the job.However, I find it unnecessary to decide whether or notthe Company, as well as the Ayers brothers, would havebeen an employer of Stroupe if the Company had not re-jected him as one of its drivers because of his union mem-bership. Even if there would have been no direct employer-employee relationship between the Company and Stroupe,the association between the Company and the Ayers broth-ers "had an intimate business character." Austin Company,658 (CENIRAL. RANSPORT, INCORPORATED101 NLRB 1257, 1259 (1952): est Tevxas Ltiities (Core-pat, 108 NLRB 407. 413 (1954): and lo//1 Manor NursingHome. 235 NLRB 426, fn. 4 (1978). Their community ofinterests, as employers, is shown by the Compan's right todetermine who would he hired to serve as lease drivers, aswell as its right to subject them to its rules and regulationsand to control their training. discipline, and discharge. Itherefore find that by denying Stroupe employment onJanuary 3 because of his union membership. the Companydiscriminated against him to discourage membership in aunion in violation of Section 8(a)(3) and (1) of the Act.Finally, the Company contends that there was no jobavailable for Stroupe from January 6 when the older L 25tractor "blew an engine" and March 17 when the tractorwas placed back in service. However. having found that theCompany discriminatorily denied him employment onJanuary 3, 1 find that the availability of work thereafter isclearly a matter of compliance. (I note that the Ayers broth-ers had not followed seniority when deciding to assign theirgood friend, Stroupe, to drive the newer L 51 tractor in aneffort to persuade him to abandon the coal mines and workfor them. Neither James nor Kent Ayers was called to tes-tify whether Stroupe would have been permitted to con-tinue driving the newer tractor after the breakdown of theolder tractor in order to enable him to earn enough to re-main away from the dangerous coal-mining work, or to tes-tify whether they would have permitted the older tractor toremain out of service for nearly 2-1/2 months -instead ofimmediately repairing or replacing the engine- if there hadnot been a shortage of drivers. As previously found, theAyers brothers, having failed to obtain the Company's ap-proval to hire Stroupe, had been compelled to turn downchemical-hauling work for the Company because of the re-sulting shortage of drivers.)CON(CUSIONS OF LAWI. By discriminatorily refusing on January 3. 1978. topermit the hiring of Richard Stroupe, Sr., to be one of itslease drivers, the Company engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Act.2. By coercively interrogating employees about theirunion membership and by including a question about unionmembership in its employment application form, the Com-pany violated Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices. I find it necessary to order it to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Because Respondent discriminatorily denied an appli-cant employment as one of its lease drivers. I find it neces-sary to order it to compensate him for lost pay and otherbenefits from the date of the denial to the date it withdrawsits objections to his employment, less net earnings, in ac-cordance with the formula set forth in F 4'. WoolworthCompany, 90 NLRB 289 (1950), plus interest as computedin Florida Steel Corporation, 231 NLRB 651 (1977). See,generally. Isis Plumbing & Hteating Co.. 138 NlRB 716(1962). Inasmuch as Respondent's unlawful conduct goes tothe very heart of the Act. I find it unnecessary to issue abroad Order. requiring Respondent to cease and desist frominfringing in any other manner upon the rights guaranteedemployees b Section 7 of the Act.Upon the tforegoing findings of fact and conclusions oflaw. upon the entire record. and pursuant to Section 10()(c)of the Act. I herebbissue the following recommended:ORDER2The Respondent. Central Transport. Incorporated.Kingsport. Tennessee. its officers. agents. successors, andassigns. shall:1. ('ease and desist from:(a) Discouraging membership in any labor organizationby discriminatorily refusing to permit applicants or emplo, -ees of Kent and James Ayers. or ans other owner-opera-tors. to be employed as lease drivers becaus of their unionmembership.(b) Coercively interrogating any applicant or emploseeabout union sympathy or membership.(c) Including any question about union membership inits employment application trm.(d) In any other manner interfering with, restraining. orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action necessar, to et-fectuate the policies of the Act:(a) Make Richard Stroupe. Sr., whole for any loss of pa'!and other benefits resulting rom the discrimination againsthim in the manner set forth in the "Remed"' section.(b) Notify Kent and James Ayers of Johnson (it'. I en-nessee. that it withdraws all objections to the employmentof Richard Stroupe, Sr.. as one of its lease drivers.(c) Post at its terminal in Kingsport, Tennessee. copies ofthe attached notice marked "Appendix."' Copies of the no-tice, on forms provided bh the Regional Director for Re-gion 10. after being duly signed b Respondent's authorizedrepresentative, shall be posted b) Respondent immediatelyupon receipt thereof. and be maintained by it for 60 con-secutive days thereafter, in conspicuous places. including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat the notices are not altered, defaced. or covered bh anyother material.(d) Notify the Regional Director. in writing. within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.I In the event no exceptions are filted as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall he deemedwaived for all purposes.'In the event that this Order is enforced by a Judgment of the nitedStates Court of Appeals. the words in the notice reading "Posted b) Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order oft the Na-tional Labor Relations Board."